A petition for rehearing having been granted in this cause and the Court having further considered the appeal upon the transcript of the record and briefs and argument of counsel for the respective parties, it is considered, ordered and decreed by the Court that the judgment of affirmance heretofore entered in this cause should stand, whereupon it is ordered and decreed by the Court that the decree of the Circuit Court appealed from herein be and the same is hereby reaffirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.